Citation Nr: 1340640	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  03-03 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetic peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for diabetic peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1970 and from March 1972 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2013.  A transcript is of record. 

In June 2008 the Veteran wrote that he wished to withdraw his appeal of service connection for asthma.  In a June 2008 decision the Board dismissed the claim for this issue.  The RO included this issue on an April 2013 statement of the case and the Veteran's testimony in July 2013 indicates that he wished for it to remain an active issue.  However, the June 2008 Board decision dismissing the claim, which was promulgated due to the Veteran's own request, is a final decision of the Board.  See 38 C.F.R. § 20.1100 (2013).  Furthermore, the inclusion of the issue in the April 2013 statement of the case appears to have been in error given that there was no pending claim.  Therefore, the issue of service connection for asthma is not currently before the Board.

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of service connection for asthma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for diabetic peripheral neuropathy of the upper and lower extremities, and service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Giving the benefit of the doubt to the Veteran, he was exposed to herbicide agents during his active service.

2.  The Veteran has diabetes mellitus, type II, to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.119, Diagnostic Code 7319 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection will also be presumed for certain chronic diseases, including diabetes mellitus, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2012).

A veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.  Type II diabetes is among the diseases listed as presumptive to such exposure.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (the Vietnam Era) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a) (2012); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The service treatment records do not show any complaints, treatment or diagnoses related to diabetes mellitus, type II.

The Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal and Republic of Vietnam Campaign Medal.  He was also awarded the Air Force Overseas Short Tour Ribbon and Air Force Overseas Long Tour Ribbon.  The Veteran had just over five years of foreign service.  A September 1975 evaluation states that the Veteran was involved in the relocation of Vietnamese refugees in Operation New Life. 

The Veteran testified at a January 2007 hearing at the RO that he served in Vietnam from January 1969 through September 1969.  He was serving in 62nd Training Squadron and was based in Little Rock and he volunteered to go with the 50th Squadron to Vietnam when they were short of flight engineers.  The Veteran further testified that in Vietnam he was based in Cam Ranh Bay and flew cargo missions.  From around 1972 to 1973 he was based in Thailand and flew cargo missions to Vietnam on C130s.  On the missions they would get out of the plane when in Vietnam to rest and would sometimes fly back on different aircraft.

The Veteran wrote in a February 2012 statement that from 1972 to 1973 he flew cargo missions to Da Nang, Vietnam and transported personnel between Saigon and bases.  In August 2012 the Veteran wrote that he served on the ground in Vietnam from January 1969 to October 1969 and from May 1973 to October 1973.  The Veteran testified at the July 2013 Board hearing that in 1968 and 1972 he was in Vietnam.  Furthermore, during Operation New Life he made 15 trips between Guam and Vietnam that include disembarking from aircraft.

Based on a review of the record, the Board finds the Veteran credible regarding having in-country Vietnam service.  Therefore, it can be presumed that he was exposed to herbicide agents.  38 C.F.R. § 3.307(a).

In view of the above, the Veteran's claimed diabetes mellitus, type II, shall be presumed to be service-connected even though there is no record of such disease during service if it has become manifest to a degree of 10 percent or more and there is no affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(ii), (d)(1).

January 2002 VA treatment records indicate a diagnosis of diabetes mellitus.  September 2006 VA treatment notes indicates that the diabetes mellitus was controlled by diet and glyburide.  Therefore, the manifestations of his diabetes mellitus are likely to a compensable degree.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  Furthermore, there is no affirmative evidence showing that the Veteran's diabetes mellitus was not incurred in service.  

Accordingly, the Veteran's diabetes mellitus, type II, is presumed to be due to service in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  As such, the Board concludes that service connection for diabetes mellitus, type II, is warranted.


ORDER

Service connection for diabetes mellitus, type II, is granted.


REMAND

The Veteran seeks service connection for diabetic peripheral neuropathy of the upper and lower extremities and erectile dysfunction, to include as secondary to diabetes mellitus, type II.  Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Private treatment records from July 2010 to August 2011 indicate that the Veteran had diabetes mellitus, type II with unspecified complications.  December 2009 to April 2010 treatment records from an Air Force facility include diagnoses of erectile disorder due to physical condition and tingling (paresthesia).  The Air Force treatment records do not indicate whether the tingling was diabetic peripheral neuropathy and if so whether there was any connection between it and the diabetes mellitus, type II on a causal or aggravation basis.  The treatment records also do not indicate whether the erectile dysfunction was caused or aggravated by diabetes mellitus, type II.  However, since the treatment records indicate that such connections could exist, VA examinations are needed before the claims can be decided on the merits.

VA treatment records to September 2007 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
September 2007 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for service connection for diabetic peripheral neuropathy of the upper and lower extremities and erectile dysfunction.  Document all unsuccessful attempts to obtain such records.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of his diabetic peripheral neuropathy of the upper and lower extremities and erectile dysfunction, and the onset of these conditions.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain the Veteran's VA treatment records from September 2007 to the present.

4.  Thereafter, arrange for the Veteran to undergo a VA examination for diabetic peripheral neuropathy.  The claims file must be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Then the examiner must opine as to whether it is at least as likely as not that the Veteran has diabetic peripheral neuropathy of the upper extremities. 

The examiner must also opine as to whether it is at least as likely as not that the Veteran has diabetic peripheral neuropathy of the lower extremities. 

A complete rationale for all opinions must be provided in a legible report.  

5.  Arrange for the Veteran to undergo a VA examination for erectile dysfunction.  The claims file must be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Then the examiner must opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated by the service-connected diabetes mellitus, type II.  

A complete rationale for all opinions must be provided in a legible report.  

6.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


